Citation Nr: 0815845	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which denied service connection for PTSD.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in August 2004.  The Board remanded the 
appeal for additional development in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that his current psychiatric problems 
are related to military service.  Although he originally 
claimed that he had PTSD from stressors related to death and 
destruction while serving in Vietnam, he also claims that his 
psychiatric problems are due to racial prejudice and 
discrimination that he experienced in service.  At the 
personal hearing in August 2004, the veteran testified that 
he had difficulty with a supervisor (sergeant) related to 
working conditions in food service, and that he was 
threatened with a court martial.  (Transcript, p. 6-7).  
After service, he worked full-time while going to college, 
and in 1976, he took a job as a bus driver and eventually 
worked his way up to a high paying management position.  
(Transcript, p.13).  He testified that he first sought 
psychiatric counseling in 1997, due to stress at his job.  He 
said that he didn't want to "play politics" and that he 
eventually stepped down from his management position and has 
not worked since 2003.  

When examined by VA in October 2003, the veteran reported 
that when he was in charge of food services in Vietnam, he 
went out of his way to ensure that each man under his 
supervisor was treated equally and respectfully, regardless 
of ethnicity.  However, when another sergeant was put in 
charge of food services, he changed the duty assignments in 
favor of white personnel and that this created conflict.  The 
veteran reported that when reasoning failed, he took his 
complaints up the line, but that nothing changed, and he was 
told to take some R&R (leave).  He said that he became 
disillusioned and decided to take an early discharge from the 
service.  

On VA examination in October 2006, the examiner indicated 
that the veteran provided essentially the same history as on 
the October 2003 VA examination and described several 
incidents of racial prejudice and discrimination consistent 
with his early descriptions.  The veteran also reported 
frequent periods of depression and irritability related to 
his work at a public transit company.  The examiner opined, 
in essence, that the veteran's self-described history of 
racial discrimination and work related stresses in service 
contributed, "at least partially" to his current 
psychiatric disorder.  She indicated that the basis for her 
opinion was that the veteran denied any psychiatric problems 
prior to service and that all of his psychiatric treatment 
records have frequently attributed his depression to work 
related and family stresses.  She then went on to state that 
various other stressors, such as being the primary caregiver 
for his wife, who has multiple sclerosis, and having to 
evacuate his home and move to Missouri after the hurricane in 
2005, have contributed to the maintenance and or exacerbation 
of the veteran's depressive symptoms, which reportedly began 
in service.  The VA opinion seems to suggest that all of the 
veteran's life experiences contributed to his current 
psychiatric disorder and because the veteran reported that he 
never experienced any racial discrimination or work related 
stress until service, his current disorder is related, in 
part, to his service experiences.  

The Board notes that while the VA examiner indicated that the 
claims file was reviewed, she made no mention of any of the 
veteran's service personnel records.  These records are 
pertinent to the claim and are the only objective evidence 
which reflects upon the veteran's attitude, bearing, and 
behavior in service.  The reports would seem to contradict 
some of the veteran's descriptions concerning his personnel 
conflicts and attitude during service.  The reports showed 
that he had not just excellent, but outstanding ratings 
throughout his military career.  His work ethic and 
performance were described as exemplary and a credit to the 
service.  His strengths included his cooperation with 
supervisors, his initiative and dependability, and his 
enthusiasm and take charge attitude.  He received a letter of 
appreciation, was recognized for his positive attitude and 
his excellent knowledge of food service, and was routinely 
recommended for promotion.  The only negative comment was his 
lack of self-control with his temper and of using fines in 
dealing with subordinates.  

The evidence of record shows that the veteran was first 
treated for psychiatric problems beginning in 1997, some 28 
years after discharge from service.  Except for the VA 
examination reports, all of the private treatment records 
showed that the veteran's psychiatric problems were work-
related or associated with family issues, involving his 
wife's poor health and dealing with the aftermath of 
hurricane Katrina.  None of the reports made any mention of 
problems related to service.  Thus, it would appear that the 
October 2006 VA opinion was based largely on the veteran's 
self-described medical history.  

Under the circumstances, the Board finds that the appeal must 
be remanded for a clear and unambiguous medical opinion as to 
the etiology of any identified current psychiatric disorder.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The claims file and a copy of this 
remand must be forwarded to the VA 
psychologist who examined the veteran in 
October 2006 for clarification of her 
diagnosis and an explanation as to 
whether the veteran has an acquired 
psychiatric disorder which is related to 
military service.  

If the psychologist is no longer employed 
by VA, the claims file should be referred 
to another qualified healthcare 
professional for review of the record and 
a clarifying opinion as to the etiology 
of any identified psychiatric disorder.  
The examiner must review the claims file, 
including the service personnel records, 
and include a notation to the effect that 
this record review took place.  

The examiner should clearly identify the 
date of onset and, if feasible, etiology 
of any current psychiatric disorder and 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
was first manifested in service or is 
otherwise related to service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  

3.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

4.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

